Name: Commission Regulation (EEC) No 1702/93 of 30 June 1993 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 93 Official Journal of the European Communities No L 159/59 COMMISSION REGULATION (EEC) No 1702/93 of 30 June 1993 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Article 15 (2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified ; Whereas the measures provided for in this Regulation for the Irish punt are in accordance with the opinions of the relevant Management Committees, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 3 ( 1 ) and Article 4(2) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EEC) No 1 504/93 (2); HAS ADOPTED THIS REGULATION : Whereas Article 4 ( 1 ) of Regulation (EEC) No 3813/92 provides that the agricultural conversion rate for a floating currency shall be adjusted where the monetary gap with the representative market rate for the last reference period of a month exceeds two points ; whereas, in that case, the new agricultural conversion rate is fixed so as to reduce that monetary gap by half ; Article 1 The agricultural conversion rates are fixed in Annex I hereto . Whereas the representative market rates are determined on the basis of reference periods determined in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993, on detailed rules for determining and applying the agricultural conversion rates (3) ; Article 2 In the case referred to in Article 15 (2) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance . Whereas, as a consequence of the exchange rates recorded during the reference period 21 to 30 June 1993, it is necessary to fix a new agricultural conversion rate for the Italian lira, the pound sterling, the Irish punt and the Greek drachma : Whereas the agricultural conversion rate for the Irish punt was adjusted after the realignment of 30 January 1993 by Regulation (EEC) No 219/93 (4), leaving a mone ­ tary gap of two points which, pursuant to Article 4 (2) of Regulation (EEC) No 3813/92, must be dismantled within 12 months of the realignment in question ; whereas the gap should be dismantled with effect from 1 July 1993 ; Article 3 Regulation (EEC) No 1504/93 is hereby repealed. (') OJ No L 387, 31 . 12 . 1992, p. 1 . (2) OJ No L 148 , 19 . 6 . 1993, p. 30. (3) OJ No L 108 , 1 . 5. 1993, p. 106. 4) OJ No L 26, 3 . 2. 1993, p. 13 . Article 4 This Regulation shall enter into force on 1 July 1993 . No L 159/60 Official Journal of the European Communities 1 . 7. 93 This Regulation shall be binding in its , entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 48,5563 8,97989 2,35418 319,060 182,744 7,89563 0,976426 2 166,58 2,65256 222,758 0,948645 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Spanish pesetas French francs Irish punt Italian lire Dutch guilders Portuguese escudos Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 46,6888 Belgian and ECU 1 = 50,5795 Belgian and Luxembourg francs Luxembourg francs 8,63451 Danish kroner 9,35405 Danish kroner 2,26363 German marks 2,45227 German marks 305,788 Greek drachmas 352,384 Greek drachmas 175,715 Spanish pesetas 190,358 Spanish pesetas 7,59195 French francs 8,22461 French francs 0,938871 Irish punt 1,01711 Irish punt 2 083,25 Italian lire 2 256,85 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 214,190 Portuguese escudos 232,040 Portuguese escudos 0,912159 Pound sterling 0,988172 Pound sterling